Order of the Supreme Court, New York County (Stanley Parness, J.), entered January 6, 1983, granting plaintiff’s motion to strike defendants’ answers unless defendants comply with a prior order of discovery is unanimously modified, on the law, the facts and in the exercise of discretion, to impose a further condition that each defendant pay to plaintiff the sum of $500 costs within 20 days after entry of the order herein and otherwise affirmed, without costs of the appeal. In the event that defendants shall fail to comply with the additional condition, the order appealed from is reversed, on the law, the facts and in the exercise of discretion, with costs, and the motion to strike the answers is granted, f We are satisfied that the failure to comply with the prior order of discovery was not deliberate. Accordingly, it was not an abuse of discretion for Special Term to grant defendants additional time to make discovery. However, by their failure to respond to the prior order defendants have caused substantial delay. In these circumstances we deem the imposition of sanctions appropriate. Concur — Kupferman, J. P., Sandler, Sullivan, Silverman and Bloom, JJ.